The opinion of the Court was delivered by
Johnson, J.
This case has been submitted without argument, and I am wholly unable to see any foundation for the present motion. In the first action the plaintiff had a right and doubtless did go for the whole quantity of cotton delivered, and if she did not, she was equally concluded, because she would not have been allowed to split up an entire cause *496of action into as many as she might think proper. The jury who tried that cause, were bound to allow her the full value of all the cotton delivered ; and whether he was entitled to, or did take his toll, was a matter of no consequence, for if they made the value of seed cotton the measure of damages, then he was entitled to no allowance; but if they made the value of cotton, picked and packed, the standard, then a deduction ought to have been made for the expenses of picking and packing.
Butler and Butler, for the motion. Stark, contra.
The motion must be refused.
Colcock. Nott, Gantt, and Rjcharuson, concurred.
See 4 McC. 23.